Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

STATUS OF CLAIMS
This office action is responsive to the RCE filed 02/01/2021.  As directed by the amendment: claims 29-48 have been withdrawn and new claims 51-53 have been added.  Thus, claims 27 and 49-53 are presently pending in this application and claims 27, 29-37, 49-50 and 53 are in condition for allowance. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.
In claim 27, line 10, delete “.,” and insert therefor -- ; --, in line 11, insert therefor – 
wherein the modified distal end includes a modified distal tip that includes a contoured abutment structure configured to engage an abutment with the lateral endo-cortex at the two distal locations.--
Claim 27 is allowable. The restriction requirement between species and subspecies has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 29-37 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 38-48, 51 and 52 are now canceled. 
Claim 53 is replaced by the following claim:
The femoral implant according to claim 27, wherein the contoured abutment structure includes two rails 

 Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason Stegall on 02/18/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774